Per Curiam.

Plaintiff, a broker, suing for commissions claimed to be due him wholly failed to show by any evidentiary facts that he was the procuring cause of any of the leases in question or that he complied with the terms of the written agreement of employment under which he was not an exclusive broker. Plaintiff’s third and fourth causes of action are based on and depend on the first two causes of action in contract and, if the first two causes of action must be dismissed, plaintiff cannot prevail on his alleged third and fourth causes of action. This record establishes that there are no evidentiary facts adduced to support any of plaintiff’s causes of action or to controvert defendants’ detailed evidentiary facts and documentary evidence clearly sufficient to defeat plaintiff’s claims. The action is wholly without merit and there are no triable issues of fact. Defendants’ motions for summary judgment should have been granted.
The orders appealed from denying defendants’ motions to dismiss under rule 113 of the Rules of Civil Practice should be reversed, with $20 costs and disbursements to appellants, and the motions for summary judgment granted, with costs.
Peck, P. J., Glennon, Dore, Cohn and Callahan, JJ., concur.
Orders unanimously reversed, with one bill of $20 costs and disbursements to the appellants, and the motions for summary judgment granted and judgments directed to be entered in favor of the respective defendants dismissing the complaint herein, with costs.